Citation Nr: 0947185	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-38 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for cervical strain.

2.  Entitlement to service connection for residuals of 
salpingectomy.

3.  Entitlement to service connection for a knee injury.

4.  Entitlement to service connection for kidney disease.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for joint pain and 
numbness.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for an acquired 
psychiatric disorder.

9.  Entitlement to service connection for peptic ulcers.

10.  Entitlement to an increased evaluation for service-
connected gastroesophageal reflux disease (GERD), currently 
evaluated as 10 percent disabling.

11.  Entitlement to an increased evaluation for service-
connected arthralgia of the ankles, currently evaluated as 10 
percent disabling.

12.  Entitlement to a compensable evaluation for service-
connected lumbosacral strain.

13.  Entitlement to a compensable evaluation for service-
connected irritable bowel syndrome (IBS).

14.  Entitlement to a compensable evaluation for service-
connected breast pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to December 
2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

Based on her statement of November 2007, the Veteran is 
currently unrepresented.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008, the Board remanded this case for VA 
examination to determine the nature and severity of the 
Veteran's service-connected GERD, arthralgias of the ankles, 
IBS and breast pain.  The Veteran asserts that she did not 
receive notice of her scheduled VA examinations, and that she 
is willing to report for VA examination.  

The actual notice letters sent from the Baltimore, Maryland 
VA Medical Center (VAMC) are not of record, but the Board 
notes that the address listed by the Baltimore VAMC does not 
match the Veteran's address of record reported in October 
2009.  The Veteran is hereby informed of her duty to keep VA 
timely informed of any address changes.  Hyson v. Brown, 5 
Vet. App. 262 (1993).  The Board finds that an additional 
last attempt should be afforded to the Veteran to schedule 
her for the VA examinations ordered by the Board in January 
2008.

The Board issued a remand on this case on January 24, 2008.  
The Board notes that the Veteran had provided additional 
treatment records to the Board at that time, but that such 
records had not been associated with the claims folder.  The 
records submitted by the Veteran reflect current treatment 
for sinusitis with headache, and migraine headaches.  The 
Veteran's available STRs, which are incomplete, reflect her 
treatment for sinus and headache problems.  These records 
also reflect that the Veteran underwent laparoscopic left 
salpingectomy with removal of ectopic pregnancy in March 
1999, and it is unclear whether she manifests any residual 
disability.

The Veteran further indicates undergoing current psychiatric 
counseling, but reports an inability to obtain such records 
due to a billing dispute.  Notably, STRs reflect assessments 
that the Veteran's service-connected gastrointestinal 
symptoms may be functional and/or stress-related.  
Additionally, the available STRs reflect treatment for left 
knee pain in 1989, and neck pain following an automobile 
accident in 1992.  The Veteran reports persistent pain 
symptoms since her discharge from service.  Again, the Board 
notes that the Veteran's STRs are incomplete.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In light of the evidence submitted by the Veteran, the Board 
finds that medical examination and opinion is necessary to 
decide the claims of service connection for cervical strain, 
residuals of salingectomy, residuals of left knee injury, 
joint pain and numbness, sinusitis, headaches and an acquired 
psychiatric disorder.

The Board further notes that the Veteran has referred to 
undergoing a spousal "Persian Gulf War" examination 
performed in November 2003 in Richmond, Virginia.  The RO 
should attempt to obtain this examination report, as this 
appears to be a federal record and possibly a VA record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should remove the Disabled 
American Veterans as the power of attorney 
in this case.  See Veteran's letter dated 
November 2007.

2.  Obtain the examination report from the 
Veteran's spousal "Persian Gulf War" 
examination performed in November 2003 in 
Richmond, Virginia.  

3.  Provide the Veteran VA Form 21-4142, 
Authorization and Consent to Release 
Information, and notify the Veteran that 
VA may be able obtain her psychiatric 
counseling records on her behalf if she 
completes and returns the authorization 
form to the RO.

4.  The Veteran should be afforded 
examinations to determine the current 
extent of her service-connected 
gastroesophageal reflux disease, 
arthralgia of the ankles, lumbosacral 
strain, irritable bowel syndrome, and 
breast pain.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examinations.  All 
necessary tests should be conducted.

5.  The Veteran should also be afforded 
appropriate examinations to determine the 
nature and etiology of her claimed 
disabilities of residuals of salingectomy, 
the left knee, the cervical spine, "joint 
pain and numbness," sinusitis, headaches 
and an acquired psychiatric disorder.  The 
examiner(s) should be requested to provide 
opinions on the following questions:

    a) whether it is at least as likely as 
not that the Veteran manifests any 
residual disability related to the 
laparoscopic left salpingectomy with 
removal of ectopic pregnancy performed in 
March 1999, to include opinion as to 
whether such surgical procedure rendered 
the Veteran infertile;

    b) clarify the etiology of the 
Veteran's headache disorder(s), and 
provide opinion as to whether it is at 
least as likely as not that any currently 
manifested headache disorder first 
manifested in service and/or is causally 
related to service;

    c) whether it is at least as likely as 
not that the Veteran's sinusitis first 
manifested in service and/or is causally 
related to service;

    d) identify all currently manifested 
psychiatric disorders and, for each 
diagnosis, provide opinion as to whether 
it is at least as likely as not that such 
disorder first manifested in service 
and/or is causally related to service;
    
    e) identify all currently manifested 
disorders of the knee and cervical spine 
as well as "joint pain and numbness," if 
any, and for each diagnosis provide 
opinion as to whether it is at least as 
likely as not that such disorder first 
manifested in service and/or is causally 
related to service.

5.  The RO should then readjudicate the 
issues on appeal. If any of the 
determinations remains unfavorable to the 
appellant, the Veteran should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The appellant should be given an 
opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

